On December 8, 1938, it was ordered that a writ of certiorari issue herein. That order provided, among other things:
"Cause to be submitted on printed abstracts and briefs as nearly as may be according to the rules for the submission of civil cases, at the January term, 1939 of this court, with cases from Sixth Judicial District."
The case is now submitted without an abstract, and without argument on behalf of either petitioners or respondents. On this state of the record, petitioners are presumed to have abandoned their cause. Walsh v. Pocahontas State Bank, Iowa, 263 N.W. 834; Aetna State Bank v. Fremmer, 213 Iowa 339, 239 N.W. 234; Franquemont v. Munn, 208 Iowa 528, 224 N.W. 39. Other cases might be cited, but these are sufficient.
It follows that there is nothing before us to review, and the writ issued herein should be annulled. — Writ annulled.
MITCHELL, C.J., and OLIVER, HAMILTON, HALE, and BLISS, JJ., concur.